Citation Nr: 1115115	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10 02-567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the residuals of a right wrist fracture manifested by limitation of motion.

2.  Entitlement to a separate disability rating for right median neuropathy as a residual of a service-connected right wrist fracture.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an increased disability rating for the Veteran's service-connected right wrist disability.  

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

The Veteran's claim for an increased disability rating raises the issue of entitlement to a separate disability rating for neurologic manifestations resulting from the service-connected right wrist fracture.  While this issue was not addressed by the RO, there is ample evidence of record to adjudicate the issue and, accordingly the appeal has been recharacterized as indicated on the title page

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right handed.  

2.  The evidence demonstrates that the Veteran's service-connected residuals of a right wrist fracture are manifested by limitation of motion with dorsiflexion to 10 degrees and palmar flexion to 10 degrees with pain throughout the range of motion, along with complaints of numbness and weakness.  

3.  There is no evidence of ankylosis of the right wrist.  

4.  The evidence reveals that the Veteran has right median neuropathy which approximates to moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the residuals of a right wrist fracture manifested by limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.40, 4.45, 4.55, 4.56, 4.68 4.71a, 4.73, Diagnostic Codes 5214, 5215 (2010).

2.  The criteria for a separate disability rating of 30 percent, and no more, for right median neuropathy as a residual of a service-connected right wrist fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a letter dated June 2009.  This notice substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained: private medical records, service treatment records, VA treatment records, and a VA examination of the appellant.  VA has also assisted the appellant in obtaining evidence, and afforded him the opportunity to present testimony, written statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.


II.  Musculoskeletal Disability Rating

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 3 8 C.F.R. § 4.3.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to "staged" ratings to compensate him for various periods of time since filing his initial rating claims when the disabilities may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Service treatment records reveal that the Veteran injured his right wrist during active service resulting in fracture.  Service connection for the residuals of a right wrist fracture has been in effect since September 1955.  A 10 percent disability rating has been assigned effective from February 1957 under Diagnostic Code 5215 for limitation of motion of the wrist.  

In June 2009, the Veteran filed a claim for an increased disability rating for his service-connected residuals of a right wrist fracture.  

In July 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that he was right handed.  He had complaints of numbness with use of the right wrist.  He reported right wrist weakness and occasionally  having to use his left hand for work such as using a hammer or shovel.  He indicated he still used his right hand for writing and grooming.  He stated he could work for approximately 30 minutes before he developed pain in his right wrist.  Physical examination revealed a well healed, non-tender surgical scar on the right wrist.  There was no tenderness to palpation.  Range of motion testing of the right wrist revealed dorsiflexion to 10 degrees and palmar flexion to 10 degrees.  The Veteran had pain on full range of motion.  Increased pain on repeated range of motion was noted.  Equal sensation of all digits of both hands was noted.  After x-ray examination, the diagnosis was "post-traumatic arthritis of the right wrist with residual loss of motion."  

The evidence from the recent VA Compensation and Pension examination confirms that the Veteran has arthritis of the right wrist.  Diagnostic code 5003, degenerative arthritis, requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The evidence of record confirms that the Veteran is right handed.  Accordingly, all disability ratings assigned for his service-connected residuals of a right wrist fracture involve rating the major extremity.  

Diagnostic Code 5215 rates limitation of motion of the wrist.  A 10 percent disability rating is the only disability rating assignable under this Diagnostic Code regardless of whether the major or minor extremity is being rated.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Veteran's service-connected residuals of a right wrist fracture as manifested by limitation of motion is assigned a 10 percent disability rating under Diagnostic Code 5215 for limitation of motion of the wrist.  Accordingly a separate disability rating for arthritis under Diagnostic Code 5003 is not warranted.  

Disability ratings of 30, 40 and 50 percent may be assigned for varying degrees of ankylosis of the major wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  However, the evidence of record is clear that the Veteran does not have ankylosis of the right wrist.  

As there is no evidence of ankylosis, the Veteran is receiving the maximum assignable musculoskeletal disability rating for service-connected limitation of motion of the right wrist.  The preponderance of the evidence is against a disability rating in excess of 10 percent for the residuals of a right wrist fracture manifested by limitation of motion; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 (2004). "[F]functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Veteran has complaints of pain and limited motion.  This functional impairment, however, has been considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
 
The Board has considered whether referral for extra-schedular consideration is appropriate in this case, but finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The Veteran experiences pain, and has reduced range of motion of the right wrist.  However, he reported at the 2009 VA examination that he was a retired postal worker, and the examining physician indicated that the Veteran's limitation of motion of the right wrist did not affect his employment.  The Board finds that all aspects of the Veteran's disability at issue are encompassed in the schedular rating assigned.  There is no evidence that the Veteran's disability picture is so "exceptional or unusual," such that the "the schedular evaluation does not contemplate the claimant's level of disability."  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010); See also, Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

III.  Neurologic Disability Rating

Generally, all disabilities , including those arising from a single disease entity, are rated separately with the resulting ratings being combined.  38 C.F.R. § 4.25 (2002).  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2002).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).

A private medical record dated March 2004 reveals that the Veteran was evaluated for complaints of right hand tingling and numbness.  Electro-diagnostic testing was conducted.  Sensory nerve conduction study revealed an absence of right median palmar responses; right palmar responses were normal.  Motor nerve conduction studies revealed right median responses were severely prolonged in latency and severely reduced in amplitude; right ulnar responses were normal.  The final impression was "right median neuropathy . . .  involving the sensory and motor nerve fibers and located at or distal to the wrist (i.e. carpal tunnel syndrome).  Electrically, the process is severe in degree."  

A statement from a private physician that includes clinical manifestations and substantiation of diagnosis by findings of diagnostic techniques generally accepted by medical authorities may be accepted for rating a veteran's claim for an increased rating for a service-connected disability without further examination, provided it is otherwise adequate for rating purposes.  38 C.F.R. § 3.326(d).

At the July 2009 VA examination, the Veteran reported symptoms of numbness of the right hand although the examiner indicated that sensation testing of the digits of the hands were equal.  

The musculoskeletal manifestations of the residuals of a right wrist fracture which are manifested by limitation of motion have been rated in section II.  It is clear from the medical evidence of record that the Veteran has right median neuropathy as a residual of his right wrist fracture during service.  Accordingly a separate disability rating is warranted for the neurologic symptoms involving the right median nerve as a residual of a service-connected right wrist fracture.  See VAOPGCPREC 23-97 (July 1, 1997). 

Again, the evidence shows the Veteran is right handed.  Accordingly all disability ratings contemplate rating the major extremity.  

Disabilities of the median nerve are rated under Diagnostic Code 8515.  Where there is complete paralysis of the median nerve with the dominant hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the place of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle finders remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb; at right angles to palm; weakened wrist; flexion; and pain with trophic disturbances, a 70 percent rating is warranted. Incomplete, severe paralysis warrants assignment of a 50 percent rating; incomplete, moderate paralysis warrants a 30 percent rating; and incomplete mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The disability picture presented here most closely reflects the criteria for a 30 percent rating for moderate incomplete paralysis for the right median nerve on the major side.  The Veteran reports symptoms of pain, numbness and tingling which become worse with use of the right wrist.  Electro-diagnostic testing confirms abnormal sensory and motor responses of the right median nerve.  The testing indicated that "electrically the process [neuropathy] is severe in degree."  However the Veteran reports that he is able to use his right hand for writing and grooming.  He reports shifting to his left hand occasionally for heavy work such as hammering or shoveling.  Physical examination at the 2009 VA examination found essentially equal sensation between both hands.  The Veteran has retained motor control of his right upper extremity.  There is no evidence of muscle atrophy or constant pain.  In the absence of such, the impairment cannot be considered greater than moderate in nature.  Accordingly, the evidence supports the assignment of a separate 30 percent disability rating for right median neuropathy as a residual of a service-connected right wrist fracture pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent.  There is simply no evidence of severe incomplete paralysis or of complete paralysis; there is no doubt to be resolved; and a disability rating in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.123, 4.124, 4.124a, Diagnostic Code 8515. 



ORDER

A disability rating in excess of 10 percent for the residuals of a right wrist fracture manifested by limitation of motion is denied.  

A separate 30 percent disability rating, and no more, is granted for right median neuropathy as a residual of a service-connected right wrist fracture, subject to the law and regulations governing the payment of monetary awards.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


